IN THE COURT OF APPEALS OF IOWA

                                   No. 18-2115
                               Filed July 24, 2019


BARTLEY DANIEL BLACK,
    Plaintiff-Appellee,

vs.

STACIA LEIGH NEWLIN,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Samantha Gronewald,

Judge.



       A mother appeals from the decree of paternity, custody, visitation, and

support. AFFIRMED.




       Ryan R. Gravett of Gravett Law Firm, P.C., Urbandale, for appellant.

       Jaclyn M. Zimmerman of Miller, Zimmerman & Evans P.L.C., Des Moines,

for appellee.



       Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                          2


BOWER, Judge.

         Bartley (Bart) Black and Stacia Newlin are the parents of four-year-old

K.L.B. The district court entered a decree of paternity, custody, visitation, and child

support granting the parents joint legal custody and physical care of their child. On

appeal, the mother argues she should have been granted physical care because

she has been the primary caregiver under a temporary order for more than three

years.

         We review proceedings tried in equity de novo. Lambert v. Everist, 418
N.W.2d 40, 42 (Iowa 1988). We may review the entire record and adjudicate the

issues properly presented anew. In re Marriage of McDermott, 827 N.W.2d 671,

676 (Iowa 2013). However, because the district court had the opportunity to hear

the evidence and view the witnesses firsthand, we give weight to the district court’s

findings even though they are not binding. Iowa R. App. P. 6.904(3)(g).

         Our primary concern in determining child-custody arrangements is the best

interests of the child. Iowa R. App. P. 6.904(3)(o); see also Lambert, 418 N.W.2d

at 42. Our goal is “to place the child in the environment most likely to bring that

child to healthy physical, mental and social maturity.” Lambert, 418 N.W.2d at 42

(citation omitted). We use the same legal analysis employed in resolving custody

of children in a paternity action as used in dissolution cases.           Iowa Code

§ 600B.40(2) (2018) (directing the court to apply the provisions of section 598.41

in determining custody and visitation in paternity actions). The legislature directs

us to determine the custody arrangement that “will assure the child the opportunity

for the maximum continuing physical and emotional contact with both parents . . .

, and which will encourage parents to share the rights and responsibilities of raising
                                          3


the child unless direct physical harm or significant emotional harm to the child . . .

will result.” Iowa Code § 598.41(1)(a).

       If a parent has requested joint physical care, as Bart did here, the court must

consider joint physical care; and if it denies joint physical care, the court must make

specific findings of fact and conclusions of law that awarding joint physical care is

not in the child’s best interest. Iowa Code § 598.41(5)(a); see also In re Marriage

of Hansen, 733 N.W.2d 683, 696–700 (Iowa 2007) (noting factors to consider

include (1) the stability and continuity of caregiving, i.e., the approximation rule,

(2) the parents’ ability to communicate and show mutual respect, (3) the degree of

conflict between parents, and (4) the parties’ general agreement about their

approach to daily matters).

       Here, the trial court considered the appropriate statutory factors and case

law. The court found both Bart and Stacia were loving and supportive parents who

generally worked well together to provide for K.L.B. It acknowledged one factor to

consider was that Stacia had been the historical primary caregiver:

       If approximation were the only factor for the court to consider, an
       award of joint physical care would not be appropriate. However;
       historical primary care experience is just one factor for the court to
       consider and the other three factors in Hansen weigh heavily in favor
       of joint physical care.

       The court found the parents were able to communicate and show mutual

respect and had little conflict in doing so with the “exception of a smattering of

tense text messages in the months leading up to trial and Bart’s Facebook

missteps.” The court also noted the parents’

       similarities in child-rearing practices also makes joint physical care
       practical. K.L.B. gets up at the same general time each day whether
       she is in Bart’s home or Stacia’s home; and goes to bed at the same
                                        4


       general time at both homes. Her typical morning routine and bedtime
       routine are the same at both homes. She has her own room in both
       homes. Finally, both parents present as having strong parenting
       skills with solid morals and appropriate familial support.

       On our de novo review, we agree an award of joint physical care is in the

child’s best interests.

       Bart asks that we award appellate attorney fees.       We may award the

prevailing party reasonable attorney fees. See Iowa Code § 600B.26. Whether to

award attorney fees is a matter of discretion with our court. See Markey v. Carney,

705 N.W.2d 13, 26 (Iowa 2005). In determining whether to award attorney fees,

we consider “the needs of the party making the request, the ability of the other

party to pay, and whether the party making the request was obligated to defend

the trial court’s decision on appeal.” See id. (citation omitted). Because Bart has

had to defend the trial court’s decision and earns substantially less than Stacia,

Stacia shall pay $2000 toward his appellate attorney fees.

       AFFIRMED.